     Case 6:17-cv-00801-MC           Document 43         Filed 05/13/19   Page 1 of 4




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov

Attorneys for Defendants




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   EUGENE DIVISION



WILLAMETTE RIVERKEEPER and                               Case No. 6:17-cv-00801-MC
CONSERVATION ANGLER,

       Plaintiffs,                                       JOINT STATUS REPORT AND
                                                         STIPULATION TO STAY CASE
               v.

U.S. ARMY CORPS OF ENGINEERS and
AARON DORF,

       Defendants.


       Pursuant to the Court's February 12, 2019 Scheduling Order, ECF 42, Plaintiffs

Willamette Riverkeeper et al. and Defendants U.S. Army Corps of Engineers et al.

(“Corps”) hereby respectfully file this status report.

       Defendants represent that the National Marine Fisheries Service (“NMFS”)



Joint Status Report and Stipulation to Stay Case - 1
     Case 6:17-cv-00801-MC           Document 43       Filed 05/13/19    Page 2 of 4




presently anticipates issuing an Endangered Species Act biological opinion and Magnuson-

Stevens Fishery Conservation Management Act essential fish habitat consultation that

evaluates that hatchery programs in the Upper Willamette River basin within the next 7-14

days. Defendants also represent that NMFS presently anticipates making all other decisions

relating to the hatchery genetic management plans for rainbow trout and summer steelhead

prepared by the Corps and the Oregon Department of Fish and Wildlife within the next 7-

14 days.

       In light of these developments, the parties agree the Court should stay further

proceedings in this case until NMFS concludes these consultations and reaches any other

decisions relating to the hatchery genetic management plans. Defendants will inform the

Court once NMFS concludes the consultations and makes its decisions. Within 10 days of

Defendants informing the Court, the parties will submit a joint status report proposing next

steps for this case. If the case is not resolved by July 12, 2019, the parties will submit

another joint status report to the Court.

       Accordingly, the parties stipulate to and hereby respectfully request that the Court

enter an order staying proceedings until NMFS concludes its Endangered Species Act

consultation, Magnuson-Stevens Fishery Conservation Management Act essential fish

habitat consultation, and makes any other decisions relating to the hatchery genetic

management plans for rainbow trout and summer steelhead.



Dated: May 13, 2019

                               Respectfully submitted,




Joint Status Report and Stipulation to Stay Case - 2
     Case 6:17-cv-00801-MC         Document 43         Filed 05/13/19   Page 3 of 4




                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
                              SETH M. BARSKY, Chief
                              S. JAY GOVINDAN, Assistant Chief

                              /s/ Kaitlyn Poirier
                              Kaitlyn Poirier, Trial Attorney
                              Wildlife & Marine Resources Section
                              Environment & Natural Resources Division
                              United States Department of Justice
                              P.O. Box 7611, Ben Franklin Station
                              Washington, D.C. 20044-7611
                              Tel: 202-307-6623
                              kaitlyn.poirier@usdoj.gov

                              Attorneys for Defendants


                              /s/ Peter M.K. Frost
                              Peter M.K. Frost, OSB #991843
                              Andrew H. Hawley, OSB #091138

                              Attorneys for Plaintiffs




Joint Status Report and Stipulation to Stay Case - 3
     Case 6:17-cv-00801-MC         Document 43         Filed 05/13/19   Page 4 of 4




                            CERTIFICATE OF SERVICE
       I hereby certify that on May 13, 2019, a true and correct copy of the above

document was electronically filed with the Clerk of Court using CM/ECF. Copies of the

document will be served upon interested counsel via the Notices of Electronic Filing that

are generated by CM/ECF.

                                     /s/ Kaitlyn Poirier
                                     Kaitlyn Poirier, Trial Attorney
                                     Wildlife & Marine Resources Section
                                     Environment & Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611, Ben Franklin Station
                                     Washington, D.C. 20044-7611
                                     Tel: 202-307-6623
                                     kaitlyn.poirier@usdoj.gov

                                     Attorneys for Defendants




Joint Status Report and Stipulation to Stay Case - 4
